UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6996


CHRISTOPHER M. OXENDINE-BEY,

                Plaintiff - Appellant,

          v.

JOHN HINSON; JOHN BODY; JOHN GRAY; JANE WILLIAMS;            JOHN
DANIELS; JOHN HAIRING; JOHN STOCK; JOHN MOYER;               JOHN
SINGLETON; JANE HART; JOHN LENNON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-ct-03001-F)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher M. Oxendine-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher        M.   Oxendine-Bey     appeals    the   district    court’s

order      dismissing   his    42   U.S.C.    § 1983    (2012)   action    without

prejudice      under    28 U.S.C.     § 1915(e)(2)(B)      (2012).        We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm substantially for the reasons stated by the district

court. *     Oxendine-Bey v. Hinson, No. 5:15-ct-03001-F (E.D.N.C.

May 11 & June 16, 2015).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   this    court   and    argument    would   not    aid    the

decisional process.



                                                                          AFFIRMED




     * Insofar as Oxendine-Bey’s complaint could be construed as
raising a “failure to protect” claim unrelated to his excessive
force claim, we conclude this claim also would be subject to
dismissal.   See Danser v. Stansbury, 772 F.3d 340, 346-47 (4th
Cir. 2014).



                                         2